Citation Nr: 0020224	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-06 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for 
hypothyroidism secondary to thyroid adenoma, status post 
ablation of thyroid with secondary hypothyroidism requiring 
thyroid replacement, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to June 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal. 

Initially, the Board notes that in a VA Form 21-4138 
(Statement In Support Of Claim) dated in March 1998, the 
veteran appears to raise claims of entitlement to service 
connection for somnolence, myxedema, obtusion, hoarseness of 
voice, dullness of sensibility and an inclination to sleep 
due to constant fatigue and tiredness.  These matters have 
not been prepared for appellate review and are not currently 
pending before the Board.  Accordingly, these matters are 
referred to the RO for clarification and appropriate 
handling.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's hypothyroidism does not manifest muscular 
weakness, mental disturbance, and weight gain.  

3.  No complex or controversial medical question has been 
presented in this case.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for hypothyroidism secondary to thyroid adenoma, 
status post ablation of thyroid with secondary hypothyroidism 
requiring thyroid replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7903 (1999).

2.  The requirements for an opinion from an independent 
medical expert have not been met.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. §§ 20.901, 20.902 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
disability evaluation for hypothyroidism, currently evaluated 
as 30 percent disabling.  As a preliminary matter, the Board 
must decide whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  An allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  As the veteran has 
claimed that his hypothyroidism has worsened, the Board finds 
that the veteran has presented a well-grounded claim.  

Additionally, the Board is satisfied that the record includes 
all relevant evidence necessary for an equitable disposition 
of this appeal, and that no further assistance to the veteran 
is required to fulfill the duty to assist.  Although the 
veteran's attorney contends that the veteran is entitled to 
an advisory/independent medical expert opinion and that the 
veteran's VA examinations were inadequate, the Board 
disagrees.  With regard to the veteran's request for an 
independent medical expert opinion, such an opinion is 
warranted only where the facts presented present medical 
complexity or controversy.  The Board concludes that the 
facts presented by this case are not so medically complex as 
to require an additional medical opinion and that the 
evidence of record is sufficient to allow for the Board's 
adjudication of the veteran's claim.  Essentially, this case 
involves the application of adjudicative principles, and more 
specifically the evaluation of the medical evidence under the 
schedular criteria used to evaluation the veteran's 
disability.  See 38 C.F.R. § 20.901 (1999).  Further, the 
Board finds that the veteran's VA examinations were adequate 
and that the examination reports do not reveal any deficiency 
that would warrant a new examination at this time.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  See 
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making a disability evaluation.  See 
38 C.F.R. § 4.1.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
However, documents created in proximity to the recent claim 
are the most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, in a June 1996 rating decision, the RO granted 
service connection and a 30 percent disability evaluation for 
hypothyroidism pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7903 (1999).  Thereafter, in a February 1998 rating decision, 
the RO reduced the veteran's disability evaluation to 10 
percent.  In March 1998, the veteran filed a timely notice of 
appeal requesting that the 30 percent disability evaluation 
be restored and that he be granted a disability evaluation in 
excess of 30 percent for hypothyroidism.  In a March 1999 
rating decision, the RO restored the veteran's 30 percent 
disability evaluation with an effective date of February 29, 
1996, but did not grant an increased evaluation.  

The veteran disability is currently evaluated under 
Diagnostic Code 7903.  Under this Diagnostic Code 
hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness is evaluated as 100 percent 
disabling.  Muscular weakness, mental disturbance, and weight 
gain is evaluated as 60 disabling.  Fatigability, 
constipation, and mental sluggishness is evaluated as 30 
disabling.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1999).

The veteran was initially diagnosed with goiter and a toxic 
nodule during service.  After service and through June 1996, 
the veteran was shown to have weight loss, lethargy, 
depression, apathy, bradycardia, tachycardia and tremors.  He 
also continued to take thyroid replacement therapy which 
improved some of his symptoms.  During a July 1997, VA 
examination the veteran reported that there was no change in 
his condition since April 1996 and that he remained 
asymptomatic as long as he continued with thyroid replacement 
therapy.  The veteran had no muscular weakness, weight loss, 
nervousness, cardiovascular or gastrointestinal symptoms.  
The examiner noted that the veteran's disorder appeared to be 
in remission and that the veteran appeared to have a 
"strikingly better appearance" than he did 24 months prior.  

During a February 1999 VA examination, the veteran complained 
of experiencing weight gain, intolerance to cold weather, 
easy fatigability, loss of interest in activity, slow speech, 
numbness in his fingers and shortness of breath.  The veteran 
denied constipation and tremors.  Physical examination 
described the veteran as well developed, well nourished and 
obese.  Heart sounds were regular and not bradycardic.  
Muscle weakness was not noted.  The veteran was diagnosed 
with hypothyroidism not adequately treated, sequela of 
treatment with Cytomel and Propylthiouracil for toxic nodular 
goiter.  The examiner also noted that the veteran's 
complaints of dyspnea on exertion and daytime sleepiness 
could be secondary to causes other than hypothyroidism.   

In April 1999, the veteran was afforded a fee basis VA 
urology examination and was shown to complain of memory loss, 
tiredness, fatigue and impotence.  The veteran denied 
constipation, other GI symptoms, and intolerance to hot or 
cold.  It was noted that the veteran's appetite was good and 
that his weight was stable.  Lethargy and weakness were also 
noted.  It was also indicated that the veteran's 
hypothyroidism was being inadequately treated and that his 
medication should be adjusted. 

Based on a review of the evidence, the Board concludes that 
the veteran does not meet the criteria for the next higher 60 
percent evaluation under Diagnostic Code 7903.  Specifically, 
in order to warrant a 60 percent evaluation the medical 
evidence would need to show that the veteran's disability was 
productive of muscular weakness, mental disturbance, and 
weight gain.  In this regard, the 1997 VA examination 
indicated that the veteran's mental status seemed to be 
normal, there appeared to be no muscle weakness and there 
appeared to be no loss of weight.  While the February 1999 VA 
examination described the veteran as "obese," the later 
April 1999 examination described the veteran as "weight-
stable."  Neither examination described any mental 
disturbance or muscular weakness on examination, although the 
April 1999 examination noted lethargy and weakness.  

Based on these examinations, the Board finds and concludes 
that the veteran's disability does not more nearly 
approximate the criteria for a 60 percent evaluation.  See 
38 C.F.R. § 4.7.  The veteran is not shown to have had weight 
gain or mental disturbance.  And while the most recent 
examination raises the possibility of some weakness 
associated with this disability, the Board would note that 
the weakness was not described as muscular weakness.  In any 
event, the Diagnostic Code contemplates the presence of three 
specific findings, and even assuming muscular weakness was 
present the veteran would still not have two thirds of the 
criteria contemplated for the next higher evaluation.  As 
such, an increased evaluation is not shown to be warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, the Board determines 
that the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.


ORDER

A disability evaluation in excess of 30 percent for 
hypothyroidism secondary to thyroid adenoma, status post 
ablation of thyroid with secondary hypothyroidism requiring 
thyroid replacement is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

